Citation Nr: 1616737	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an initial compensable evaluation for bilateral pes planus with bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to August 2009, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Subsequent to the September 2012 rating decision, jurisdiction was transferred to the RO in Houston, Texas.

In February 2016, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea had its onset in service.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral flatfoot is shown to have approximated the criteria for severe bilateral flatfoot throughout the appeal period.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Throughout the appeal period, the criteria for a 30 percent rating for bilateral pes planus with bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Obstructive Sleep Apnea

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Post-service reserve treatment records show complaints of sleeping problems and treatment for sleep apnea.  The Veteran was diagnosed with severe obstructive sleep apnea with a significant degree of repetitive oxygen desaturations following a sleep study in October 2010.  He has been treated with use of a CPAP machine.

Service treatment records are negative for a diagnosis of sleep apnea.  Significantly, however, he complained of suffering from restless sleep and daytime somnolence in January 2008.  Further, in May 2009, he reported having trouble staying asleep since deployment to Iraq.  The Veteran testified at the February 2016 hearing that in-service his fellow serviceman noticed that he would snore very loudly.  In addition, the Veteran stated that he has had sleep problems ever since service.  A January 2010 reserve treatment record, which is dated within one year from separation from service, reflects that the Veteran complained of having trouble with sleeping.  A September 2010 reserve treatment record shows that he complained of bothersome snoring, feeling fatigued and having unrefreshing sleep.  The Veteran consistently reported at his October 2010 VA examination and in written statements that his sleep apnea manifested in service and has continued to the present.  

At the February 2016 hearing, the Veteran's wife testified that she met him in service and she noticed in service that he had difficulties with sleep and snoring.  Further, she stated that during service his sleep problems progressively worsened.  His fellow serviceman reported in a July 2014 statement that in service he noticed the Veteran's loud snoring and choking sounds while he slept.  In addition, the Veteran's brother indicated in a July 2014 statement that the Veteran has been snoring ever since he returned from Iraq in 2007.  

As mentioned above, the Veteran was provided a VA examination in October 2010.  The examiner opined in an April 2012 addendum report that it is impossible to state that the Veteran's currently diagnosed sleep apnea occurred in service because his complaints in service were not due to sleep apnea, there were no sleep studies ordered in service, nor was there a confirmed diagnosis in service.  Little weight is given to the examiner's opinion because the Veteran's post-service treatment records reflect that the onset of the Veteran's sleep apnea symptomatology was during service.  A July 2015 private treatment record indicates that the Veteran was having symptoms of pathological hypersomnia for at least 2 years prior to the diagnosis of obstructive sleep apnea.  The physician further noted that given the severity of his sleep apnea at the time of diagnosis, his symptoms were at least in part caused by severe sleep apnea.  He reported that because the Veteran's hypersomnia was controlled with CPAP, this also indicates that sleep apnea was the cause of his symptoms dating back over a year prior to diagnosis.

The Veteran and his wife, brother, and fellow serviceman have provided competent and credible evidence regarding the onset of sleep apnea during service.  Given that there is persuasive lay testimony and statements demonstrating that the Veteran's sleep apnea symptoms occurred in service, and the post-service treatment records confirm the diagnosis of the disability and the onset of symptoms during service, the Board finds that the Veteran's condition was incurred while he was on active duty.  As such, service connection is warranted.  

Bilateral Pes Planus with Bilateral Plantar Fasciitis

In this decision, the Board grants the Veteran's claim for entitlement to a disability rating of 30 percent for bilateral pes planus with bilateral plantar fasciitis in full throughout the appeal period.  Specifically, at his February 2016 hearing before the undersigned VLJ, the Veteran informed VA that he meets the criteria for a 30 percent rating and, as such, the assignment of a 30 percent rating would satisfy his appeal.  See Transcript, p. 7; see also AB v. Brown, 6 Vet. App. 35, 38 (1993).  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Pes planus is rated under Diagnostic Code 5276, which provides for a 10 percent rating for moderate flatfoot, with the weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent if unilateral, and 30 percent if bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliance, is rated 30 percent if unilateral, and 50 percent if bilateral.

Here, a June 2010 reserve treatment record indicates that the Veteran had a long-standing history of pes planus/plantar fasciitis and a long standing history of posterior heel pain.  The podiatrist fabricated lifts for him to wear in his shoes.  He noted that there was tenderness to palpation of the posterior left calcaneal area.  Further, the gastrocnemius muscle was very tight.  In addition, x-rays showed a bone elevation in the Achilles tendon insertion site.

The Veteran was provided a VA foot examination in October 2010.  The examiner noted that the Veteran did not exhibit tenderness, painful motion, spasm, edema, effusion, instability, fatigability, crepitus, weakness, incoordination, abnormal motion, or redness.  In addition, the examiner noted that his gait was normal and Achilles was midline with and without weight-bearing.  Further, there were no callosities or unusual shoe wear pattern.  However, an October 2010 reserve treatment record shows that the Veteran reported having foot pain with exercise.

Amy Riedel, D.P.M., the Veteran's private podiatrist, saw him in July 2013.  She noted that the right and left foot exhibited equinus deformity.  Further, there was decreased arch height bilaterally.  Medial bulge, Helbing's sign, and positive Hubscher maneuver were also noted.  A positive Helbing's sign indicates the curving inward of the Achilles tendon on a weight-bearing exam.  Moreover, pronation was noted.  In addition, he had pain on palpation to the myotendinous junction and on range of motion bilaterally.  He also had pain on palpation to the plantar medial calcaneal tuberosity and posterior at the insertion of the Achilles tendon, and pain on heel rise test.  Dr. Riedel noted that there was an increased Kites angle, which indicated that the weight-bearing line was over/medial to the great toe.  She also indicated that his pain resulted from his flatfoot deformity.  In addition, she noted the necessity to decrease the inflammation and collapse arch.  Further, she stated that he would benefit from the use of orthotics.  She also started him on Mobic for pain and inflammation.

Dr. Riedel provided an August 2015 statement regarding the Veteran's bilateral pes planus.  She indicated that the weight-bearing line was over/medial to the great toe with inward bowing of the tendo achillis, and there was pain on manipulation and use of the feet.  

After a review of the evidence of record, the Board finds that the Veteran's bilateral pes planus warrants a 30 percent rating throughout the appeal period.  In this regard, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral pes planus symptomatology has been relatively consistent throughout the appeal period.  The evidence shows pain on use, pain on manipulation of the feet, marked deformity, inflammation on use, decreased arch height, and weight-bearing line over/medial to the great toe with inward bowing of the tendo achillis.  Further, the Veteran testified that he had calluses on his feet.  

As mentioned above, the Veteran testified during his Board hearing that a disability rating of 30 percent would satisfy his appeal.  As the Board's grant of a 30 percent schedular rating for bilateral pes planus with bilateral plantar fasciitis thus represents a full grant of the benefit sought on appeal.


ORDER

Service connection for obstructive sleep apnea is granted.

A 30 percent disability rating for bilateral pes planus with bilateral plantar fasciitis is granted, subject to the applicable criteria governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


